Order filed, November 13, 2012.




                                           In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00898-CV
                                    ____________

                   CHARLES P & JENNIFER CURRY, Appellant

                                             V.

               HARRIS COUNTY APPRAISAL DISTRICT, Appellee


                        On Appeal from the 55th District Court
                                 Harris County, Texas
                          Trial Court Cause No. 2011-57215


                                          ORDER

       The reporter’s record in this case was due November 8, 2012. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Gina Wilburn, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                        PER CURIAM